


110 HR 5976 IH: To establish the United States Commission on Rebuilding

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5976
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Blumenauer (for
			 himself, Mrs. Tauscher,
			 Mr. George Miller of California,
			 Ms. Velázquez,
			 Mr. Rahall,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Ms. DeLauro,
			 Mrs. Lowey,
			 Mr. Emanuel,
			 Mr. Becerra,
			 Mr. DeFazio,
			 Mr. LaTourette,
			 Mr. Petri,
			 Mr. Shays, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce,
			 Natural Resources, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the United States Commission on Rebuilding
		  America for the 21st Century, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United
			 States Commission on Rebuilding America for the 21st Century
			 Act.
		2.FindingsCongress finds the following:
			(1)In 1808, Albert Gallatin, while serving as
			 President Thomas Jefferson’s Secretary of the Treasury, reported to Congress on
			 the infrastructure investments needed by the young Nation.
			(2)Gallatin’s plan
			 built on President George Washington’s vision of connecting the interior
			 settlements of the Nation with the markets and ports of the East Coast through
			 a network of roads and canals, and provided a roadmap for infrastructure
			 development in the 19th century.
			(3)In 1908, President
			 Theodore Roosevelt convened a conference of State and territorial governors,
			 members of his Cabinet and Congress, professional organizations, private
			 citizens, and government agencies to plan for the United States conservation
			 and infrastructure needs in the 20th century.
			(4)The resulting plan
			 laid the groundwork for many of the critical investments initiated by President
			 Franklin D. Roosevelt to jumpstart the Nation’s recovery from the Great
			 Depression.
			(5)Today, as in 1808
			 and 1908, the United States is faced with significant economic, environmental,
			 and demographic challenges.
			(6)To stave off the worst effects of global
			 warming, the United States will need to reduce greenhouse gas emissions
			 significantly.
			(7)The Nation’s
			 population is projected to increase to 420 million by 2050, which is nearly a
			 50 percent increase from the Nation’s population size in 2000.
			(8)By 2050, more than
			 70 percent of the Nation’s population growth and economic growth is expected to
			 take place in extended networks of metropolitan regions linked by environmental
			 systems, transportation networks, economies, and culture.
			(9)The National
			 Surface Transportation Policy and Revenue Study Commission recently calculated
			 that maintaining the Nation’s existing transportation system over the next 50
			 years will require $225 billion annually. The latest transportation
			 authorization, SAFETEA–LU, provided only $244 billion total for the 5 years
			 ending with fiscal year 2009.
			(10)The American
			 Society of Civil Engineers has given the Nation’s public infrastructure,
			 consisting of water, sewer, and transportation systems, a grade of D-minus,
			 estimating that it will cost $1.6 trillion over the next 5 years merely to
			 repair the Nation’s existing infrastructure.
			(11)The Nation’s
			 decaying water infrastructure and a lack of available funding to maintain and
			 upgrade the Nation’s wastewater infrastructure pose a serious threat to water
			 quality. More than 72,000 miles of municipal water and sewer pipe are more than
			 80 years old, threatening the health, environment, and economy of communities
			 large and small.
			(12)Population growth and associated
			 development will place the Nation’s water resources under increasing stress,
			 including increased pollutant loads, increased potential for flooding,
			 diminished drinking water supplies, loss of aquatic habitat, and stream
			 scouring and erosion. Global warming will exacerbate existing water challenges
			 and make other changes to the natural hydrology, including more extreme storm
			 events, more frequent droughts, higher air and water temperatures, changes in
			 timing of stream flows, and sea level rise. New technologies and a
			 comprehensive strategy will be needed to overcome these challenges and ensure a
			 safe, adequate, reliable, and sustainable water supply.
			(13)The Environmental
			 Protection Agency, the Congressional Budget Office, and other stakeholders have
			 identified a funding gap of between $300 billion and $400 billion over the next
			 20 years for the restoration and replacement of wastewater infrastructure, and
			 an additional $250 billion over the next 30 years will be needed to replace
			 worn-out drinking water pipes and associated structures.
			(14)From 1999 to
			 2009, the Nation’s electricity demand rose by nearly 20 percent while
			 transmission capacity grew by only 3.5 percent. To accommodate increased
			 demand, and to accommodate increased electrical supply from renewable sources
			 by 2050, electrical transmission infrastructure requires significant
			 investment.
			(15)The Nation’s
			 rural economy is dependant on transportation and communications networks to
			 grow and compete in an increasingly globalized market.
			(16)Significant
			 under-investment in public lands infrastructure jeopardizes the tremendous
			 conservation, environmental, and mixed use benefits that these lands provide
			 the public.
			(17)Much of the
			 Nation’s infrastructure was built in the last half of the 20th century and will
			 reach its capacity limits early in the 21st century. Unless new capacity is
			 created in roads, rails, airports, seaports, and other systems, the Nation’s
			 economic potential will be artificially limited.
			(18)Since 1980, the
			 number of miles people in the United States drive has grown 3 times faster than
			 the Nation’s population. Residents of walkable cities, however, drive 26
			 percent fewer miles per day than those living in the most sprawling
			 areas.
			(19)By 2050, 89
			 million new or replaced homes as well as 190 billion square feet of new
			 offices, stores, and other nonresidential buildings will be constructed.
			(20)By 2050, smart
			 growth building policies could reduce total transportation-related
			 CO2 emissions by 7 to 10 percent.
			(21)Development of a
			 bold national plan to overcome these challenges by 2050 will allow the United
			 States to respond in the most economically and environmentally sustainable
			 way.
			3.EstablishmentThere is established a commission to be
			 known as the United States Commission on Rebuilding America for the 21st
			 Century (in this Act referred to as the
			 Commission).
		4.Membership
			(a)Appointment of
			 membersThe Commission shall be composed of 17 members as
			 follows:
				(1)Two members,
			 including the chairman of the Commission, to be appointed by the Speaker of the
			 House of Representatives.
				(2)Two members to be appointed by the majority
			 leader of the Senate.
				(3)Three members to
			 be appointed jointly by the minority leader of the House of Representatives and
			 the minority leader of the Senate.
				(4)One member to be appointed by the
			 Administrator of the Environmental Protection Agency.
				(5)One member to be appointed by the Secretary
			 of Transportation.
				(6)One member to be appointed by the Secretary
			 of Housing and Urban Development.
				(7)One member to be appointed by the Secretary
			 of the Interior.
				(8)One member to be appointed by the Secretary
			 of Energy.
				(9)One member to be appointed by the President
			 of the Executive Committee of the Board of Directors of the National
			 Association of Counties, in consultation with the other members of the
			 Board.
				(10)One member to be
			 appointed by the Chair of the National Governors Association.
				(11)One member to be
			 appointed by the Executive Director of the National Conference of State
			 Legislatures, in consultation with the members of the Conference’s executive
			 committee.
				(12)One member to be
			 appointed by the President of the Board of Directors of the National
			 Association of Regional Councils, in consultation with the other members of the
			 Board.
				(13)One member to be
			 appointed by the President of the United States Conference of Mayors, in
			 consultation with the members of the Conference’s executive board.
				(b)Dates of
			 appointmentsThe initial
			 member appointed to the Commission shall be the Chairman, as designated by the
			 Speaker of the House of Representatives under subsection (a)(1). The remainder
			 of the members of the Commission shall be appointed in the 30-day period
			 beginning on the 30th day following the date of the appointment of the
			 Chairman.
			(c)Qualifications
				(1)In
			 generalEach member of the Commission shall be knowledgeable
			 in—
					(A)the fields of transportation finance,
			 highway and transit programs, and transportation policy;
					(B)the fields of land use and housing policy,
			 including community planning and design;
					(C)the fields of water
			 supply, water infrastructure, and water conservation policy; or
					(D)the fields of
			 energy supply, energy infrastructure, and energy conservation policy.
					(2)Eligibility of
			 certain representativesThe members of the Commission—
					(A)may include
			 representatives of State and local governments, public transportation
			 authorities, and other appropriate governmental units; but
					(B)may not include any member of the House of
			 Representatives, the Senate, or the President’s Cabinet.
					(d)TermsThe
			 members of the Commission shall be appointed for the life of the
			 Commission.
			(e)VacanciesA
			 vacancy on the Commission shall be filled promptly and in the manner in which
			 the original appointment was made.
			(f)Meetings
				(1)Initial
			 meetingNot later than 60
			 days after the last day of the appointment period described in section 4(b),
			 the Commission shall hold the initial meeting of the Commission.
				(2)MeetingsThe
			 Commission shall meet at the call of the chairman of the Commission or a
			 majority of its members.
				(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(g)PayMembers of the Commission shall serve
			 without pay.
			(h)Travel
			 expensesEach member of the Commission shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
			5.Duties
			(a)Review of
			 published materials
				(1)In
			 generalThe Commission shall
			 review published materials on the Nation’s transportation, water, energy,
			 public lands, and housing infrastructure and, based on the review, assess the
			 challenges of meeting the Nation’s infrastructure needs in the 21st
			 century.
				(2)Report to
			 CongressNot later than 120
			 days after the last day of the appointment period described in section 4(b),
			 the Commission shall submit to Congress a report on the review and assessment
			 conducted under paragraph (1) and make the report available to the
			 public.
				(b)Public
			 hearingsIn order to
			 facilitate a national dialogue on the Nation’s infrastructure needs, the
			 Commission shall hold public hearings in at least 50 congressional districts
			 representing a cross-section of the geographical regions of the United States,
			 and consult with other interested persons, before submitting a final report
			 under subsection (c)
			(c)Final
			 report
				(1)National vision
			 of infrastructure investmentsNot later than one year after the last day
			 of the appointment period described in section 4(b), the Commission shall
			 prepare and submit to Congress a report that—
					(A)documents the challenges of meeting the
			 Nation’s transportation, water, energy, public lands, and housing
			 infrastructure needs in the 21st century; and
					(B)articulates a
			 national vision of infrastructure investments to overcome the
			 challenges.
					(2)Specific
			 recommendationsThe report to be submitted under paragraph (1)
			 shall contain specific recommendations on appropriate policies and investments,
			 including integration of existing programs, to provide the people of the United
			 States with—
					(A)improved
			 transportation mobility, choice, and access to economic opportunities;
					(B)streamlined
			 investment processes to facilitate State and local transportation
			 investments;
					(C)improved community
			 health outcomes and social equity;
					(D)improved water
			 conservation, quality, and quantity;
					(E)an efficient,
			 vibrant, and flexible electric grid that delivers clean, safe, and affordable
			 energy;
					(F)reductions in
			 greenhouse gas emissions; and
					(G)improved public lands infrastructure
			 sufficient to accommodate the growth in users without degrading the
			 environmental and conservation values of the public lands.
					(3)Model
			 principlesThe report to be
			 submitted under paragraph (1) shall contain a set of model principles to ensure
			 that future investments in the Nation’s transportation, water, energy, public
			 lands, and housing infrastructure incorporate the findings and recommendations
			 contained in the report.
				6.Powers
			(a)Hearings and
			 sessionsFor the purpose of
			 carrying out this Act, the Commission may hold such hearings, meet and act at
			 such times and places, take such testimony, administer such oaths, and receive
			 such evidence as the Commission considers appropriate.
			(b)Other
			 evidenceThe Commission shall gather evidence through such means
			 as the Commission considers appropriate, including—
				(1)by soliciting
			 comments through Federal Register notices; and
				(2)by receiving
			 testimony at public hearings conducted by members of the Commission, at the
			 direction of the chairman of the Commission, subject to appropriate rules
			 governing the receiving of evidence.
				(c)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information (other than information
			 required by any law to be kept confidential by such department or agency)
			 necessary for the Commission to carry out its duties under this Act. Upon
			 request of the Commission, the head of that department or agency shall furnish
			 such nonconfidential information to the Commission.
			(d)ContractsThe
			 Commission may enter into contracts with other entities in carrying out the
			 duties of the Commission.
			(e)Gifts, bequests,
			 and devisesTo the extent or in the amounts provided in advance
			 in appropriations Acts, the Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission. Gifts, bequests,
			 or devises of money and proceeds from sales of other property received as
			 gifts, bequests, or devises shall be deposited in the Treasury and shall be
			 available for disbursement upon order of the Chairperson.
			(f)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(g)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			7.Staff
			(a)StaffThe Commission may appoint and fix the pay
			 of such personnel as the Commission considers appropriate.
			(b)Staff of Federal
			 agenciesUpon request of the
			 Commission, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist the Commission in carrying out its duties under this
			 Act.
			(c)Experts and
			 consultantsThe Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the maximum annual rate of basic pay for GS–15 of the General
			 Schedule.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $2,500,000.
		9.TerminationThe Commission shall terminate on the 180th
			 day following the date of transmittal of the final report required under
			 section 5(c). All records and papers of the Commission shall thereupon be
			 delivered to the Administrator of General Services for deposit in the National
			 Archives.
		
